Citation Nr: 0631073	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to an initial compensable rating for 
perirectal abscess with           anal fistula, status-post 
fistulectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1979 to 
August 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In its 
February 2004 rating decision, the RO granted service 
connection       and an initial noncompensable rating, for a 
perirectal abscess, with anal fistula, status-post 
fistulectomy -- effective from May 14, 2003.  Then in July 
2004,        the RO denied claims for service connection for 
PTSD, heartburn/acid reflux,      and diabetes mellitus, 
along with a claim for a total disability rating based on 
individual unemployability (TDIU).  

The veteran appealed each of these determinations as to his 
claims for              service connection, as well as the 
initial noncompensable rating assigned              for the 
service-connected perirectal abscess.  See Fenderson v. West,                      
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

Through his February 2006 correspondence, however, the 
veteran has withdrawn his appeal concerning the issues of 
service connection for diabetes mellitus, and heartburn/acid 
reflux, in addition to entitlement to a TDIU.  So those 
claims are    no longer before the Board.  See 38 C.F.R. § 
20.204 (2005).   

In September 2006, the Board advanced the veteran's case on 
the docket. 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

Regrettably, however, further development is necessary before 
deciding the remaining claims that are on appeal.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law effective November 9, 2000, and 
this law prescribed several essential requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Recently, also, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.    As previously defined 
by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection" 
(and including those instances    in which a claimant is 
seeking a higher disability rating for a just service-
connected disability) VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for  the award of benefits will be assigned if 
service connection is awarded.

In accordance with the requirement that the veteran has been 
duly apprised of the procedures in effect for obtaining 
evidence and information relevant to his claims,  he has 
received thus far several VCAA notice letters.  The 
correspondence initially provided to him in May 2003, in 
particular, set forth a detailed explanation of the joint 
obligation between VA, and the veteran himself, to obtain 
additional supporting medical evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183,      186-87 (2002).  However, he 
has not yet received notice of the disability rating   and 
effective date elements of his claims, as required by the 
holding in Dingess/Hartman.  So he should be provided an 
additional notice letter that includes a discussion of these 
specific elements.

In addition, the RO (AMC) should also undertake direct action 
to supplement       the record.  Considering, first, the 
claim for service connection for PTSD,       further case 
development is needed to determine if the specific regulatory 
requirements for service connection for this condition have 
met.   

The criteria for establishing service connection for PTSD 
consist of medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R.      § 4.125(a) (i.e., 
DSM-IV), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

Regarding the initial requirement discussed above, the 
evidence up to this point does not conclusively resolve 
whether a diagnosis of PTSD is warranted,              but 
presents a reasonable possibility that this is indeed the 
case.  A July 1999 report from a Dr. S, indicates a 
diagnosis, in part, of chronic PTSD with depression; although 
the basis for this condition, was a post-service incident in 
which the veteran had been seriously injured in the course of 
his employment (without reference to an incident of service).  
A Worker's Compensation Board     determined in April 1991 
that he was partially disabled due to PTSD.  Thereafter,   a 
November 2003 VA examination resulted in a diagnosis of a 
cognitive disorder, secondary to a 1991 head injury, and 
personality disorder; PTSD was ruled out.  Since then, 
however, Dr. S., who has apparently been treating the veteran 
continuously since 1996, through several statements has 
reiterated an assessment   of PTSD, which he attributed to 
events in service.     






So the Board will presume for the purpose of due 
consideration of the veteran's claim that a diagnosis of PTSD 
is warranted, pending still further clarification through 
additional medical evidence.  The remaining issue for 
consideration then,  is whether the veteran has a confirmed 
in-service stressor that is casually linked to the onset of 
PTSD, and this analysis must commence with the determination 
of whether there is at least one verified stressor from 
service.  

Of those stressful incidents from service which he has 
alleged, these events do not involve participation in combat.  
The veteran's personnel records also do not include those 
designations and commendations that are generally presumed to 
establish involvement in combat.  See VAOPGCPREC 12-99 (Oct. 
18, 1999). Hence, the alleged stressors must be independently 
corroborated -- through   service records or other objective 
sources, instead of subject to verification       based upon 
his lay testimony alone.  See Cohen, 10 Vet. App. at 146-47;       
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

During the course of this appeal, the veteran has provided an 
explanation of those events which had occurred in service, 
and which he alleges have led to the development of his 
claimed psychiatric condition.   He describes initially                 
a July 1981 incident which he characterizes as hazing, 
explaining that following participation in training exercises 
at Fort Hood, Texas, he proceeded with other individuals to 
the mess hall.  He states that he then had reason to believe 
from a rumor he had overhead that inside of the prepared 
lunch he had picked up, someone had placed the remains of a 
snake that had been killed earlier that day.  The veteran 
refers to a second event in October 1981 in which, after he 
had undergone medical treatment in service for a perirectal 
abscess condition, other members of his unit became aware of 
this and began to make disparaging comments.   

Additionally, the veteran has described an incident in August 
1982, in which while stationed at Fort Hood he was physically 
assaulted by a group of other servicemen while they made 
several racially derogatory remarks to him.  The veteran has 
stated that following this incident he decided to request 
separation from military service.    

Of particular significance to obtaining corroborative 
information as to the incident of a physical assault, is 
that under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found 
in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See 38 C.F.R. § 
3.304(f)(3); 67 Fed Reg. 10,330-10,332 (March 7, 2002).

Reviewing the evidence obtained so far during the appeal for 
the purposes of stressor verification, the veteran's service 
medical records (SMRs) and service personnel records have 
been obtained.  In this regard, his SMRs indicate that on 
three instances that he underwent evaluation and treatment 
between May and October 1981 for symptoms of anxiety, due to 
"unit problems" and without further explanation at that 
time.   

Significantly, however, the veteran has not yet received 
comprehensive notification of the extent of the available 
sources of evidence that are relevant to confirming an 
alleged in-service personal assault, in accordance with 38 
C.F.R. § 3.304(f).  Moreover, that regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
a claimed in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor --  and then 
allowing him the opportunity to furnish this evidence or 
advise VA of potential sources of such evidence.  So it is 
essential that the veteran receive notice of this provision, 
and the ensuing opportunity to provide additional information 
and evidence pertaining to the alleged personal assault 
during service.  
The veteran should also be afforded the opportunity to 
present more information concerning the two previously 
alleged in-service stressors he described as hazing. This 
should include details such as specific locations, dates of 
occurrence, and individuals involved.  Also, the veteran has 
further indicated that he was involved in an auto accident 
around the time of his separation from service, and has 
stated that this incident probably contributed to the 
severity of his psychiatric condition.   Since this incident 
will only warrant consideration as an in-service stressor, 
though, if the date of occurrence was during active military 
service, he should provide clarification as to the date of 
this event.   

Following receipt of all relevant information as to the 
incidents claimed, the AMC should then undertake a military 
unit records search for additional corroborative information, 
including through contacting the U. S. Army and Joint 
Services Records Research Center (JSRRC), if this is of 
assistance to the development of   the veteran's claim.  
    
Provided that one or more of the alleged stressors are 
eventually confirmed based upon the record, the veteran 
should then be scheduled for a VA psychiatric examination to 
conclusively determine whether he has PTSD, and if so, to 
obtain  an opinion as to whether this condition is the result 
of his verified stressor(s).  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where necessary to make a decision on the claim).

Turning to the additional claim on appeal for an initial 
compensable rating for         a perirectal abscess, with 
anal fistula (status-post fistulectomy), there is reason to 
indicate that a more comprehensive medical evaluation is 
required to accurately assess the severity of that condition.  
Through its February 2004 rating decision granting service 
connection for a perirectal abscess, the RO assigned a 
noncompensable rating in accordance with 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7335 for ano, fistula, which is to be 
rated under DC 7332, for impairment      of sphincter 
control.  Under that rating criteria, a noncompensable rating 
contemplates impairment of sphincter control that is healed 
or slight,             without leakage.  The next higher 
rating of 10 percent, is assigned where there is constant 
slight, or occasional moderate leakage.  See DC 7332.     

The primary source of medical findings based upon which the 
RO initially evaluated the veteran's perirectal abscess 
condition, was the December 2003   report of a VA 
genitourinary examination, which indicated that he had a 
history     of a procedure for an ano fistula in September 
1980.  It was observed that his weight was stable.  He 
reported having daily mid-abdominal pain.  There was       no 
nausea, vomiting or hematemesis.  No other abnormalities were 
noted.            The diagnosis was perirectal abscess with 
anal fistula, status-post surgical procedure, without 
residuals; and gastroesophageal reflux disease / h. pylori 
associated gastritis.  This examination report in and of 
itself, does not necessarily suggest a compensable level of 
disability.  

However, a February 2004 clinical record of a 
gastrointestinal consultation        from the VA New York 
Harbor Healthcare System, Brooklyn Campus      (Brooklyn 
HHS), indicates that the veteran reported having poor bowel 
control    and genitourinary region pain.  He also had 
decreased sphincter tone.  The diagnosis was perianal pain.    

Based upon the more recent assessment of the veteran's 
condition, showing a greater extent of symptomatology shown, 
and representing a varying clinical portrayal from the 
previous VA examination, another examination is warranted to 
conclusively address the severity of this disability.  
Additionally, the requested examination will also provide the 
opportunity to obtain more contemporaneous medical findings 
concerning the veteran's condition.  See Young v. Gober,             
17 Vet. App. 460 (2000); Caffrey v. Brown, 6 Vet. App. 377 
(1994).   






Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims        on appeal, send the 
veteran another VCAA letter       in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b),   must include an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for the claims on 
appeal, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Brooklyn HHS since 
February 2004.  Then associate all 
records obtained with his claims file.  

3.	Inform the veteran of the applicable 
procedures under 38 C.F.R. § 3.304(f) 
concerning a claim for PTSD on the 
basis of an alleged in-service personal 
assault.  In this regard, notify him 
that evidence of behavior changes 
following the claimed in-service 
incident, or incidents, is one type of 
relevant evidence that may support a 
claim for service connection for PTSD 
based on a claimed personal assault 
(although the relevant evidence need 
not be limited to evidence of such 
behavioral changes).  




4.	Request that the veteran provide any 
additional information with regard to 
his claimed in-service stressors.  This 
includes the specific location, date of 
occurrence, and names of any 
individuals involved. Also, with regard 
to the alleged incident of an auto 
accident around the time of his 
separation from service, request that 
the veteran clarify whether this 
incident occurred during his active 
military service.   

5.	Upon receipt of all relevant 
information as to the incidents 
claimed, take additional action 
necessary    to assist with 
independently corroborating the    
alleged stressors from service.  

6.	Following the completion of the 
above, determine based on the complete 
evidence of record whether the veteran 
was exposed to the claimed stressor in 
service that involved an alleged 
personal assault.  For the purpose of 
making this determination, a medical 
opinion should be obtained from a VA 
medical professional (a psychiatrist, 
or other mental health treatment 
provider) after review of the claims 
file.     If this treatment provider 
determines that the record establishes 
the existence of a stressor or 
stressors,     he or she should then 
specify which stressor or stressors in 
service have been established by the 
record.  In reaching this 
determination, all credibility 
questions raised by the evidence should 
be addressed.  





7.	If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) that he has PTSD due to 
the verified stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed are to be considered.  
If PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the DSM-IV 
criteria for this diagnosis. 

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes both a complete copy of 
this remand, and the previous November 
2003 VA examination (psychological 
evaluation).  The examination report 
must confirm that the veteran's claims 
file was reviewed.

8.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).








9.	Then readjudicate the claims for 
service connection for PTSD, and for an 
initial compensable rating for a 
perirectal abscess, with anal fistula, 
status-post fistulectomy, in light of 
the additional evidence obtained.  
With regard to the claim for increase 
for       a perirectal abscess, the AMC 
must indicate its consideration as to 
whether the initial rating should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.     If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

